Citation Nr: 0518595	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
heart disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
skin disorder.

4.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
gastric disorder.

5.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
sinus disorder.

6.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
disorder manifested by headaches.

7.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
vision disorder.

8.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
disability resulting from exposure to asbestos.

9.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
disability resulting from exposure to herbicides.

10.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
shoulder disorder.

11.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar syndrome with degenerative changes, from 
February 20, 1996, to July 27, 2004.

12.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar syndrome with degenerative changes, since July 
28, 2004.

13.  Entitlement to an evaluation in excess of 10 percent for 
bilateral varicose veins, from February 20, 1996, to January 
11, 1998.

14.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins, left lower extremity, since January 12, 1998.

15.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins, right lower extremity, since January 12, 
1998.

16.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1987.  This appeal comes before the Board of 
Veterans' Appeals (Board) from October 1998 and August 2004 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include, as in this case, all claims in 
which a claim for compensation for tinnitus was filed prior 
to June 13, 2003, and a disability rating for tinnitus of 
greater than 10 percent is sought.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  


REMAND

It is alleged by the veteran's representative that the 
veteran has been denied due process of law, based on the RO's 
claimed failure to obtain a VA Form 646, Statement of 
Accredited Representative in Appealed Case, prior to 
forwarding of this case to the Board.  Included in the claims 
folder is a February 2005 memorandum from the RO's decision 
review officer to the effect that the representative was 
afforded an opportunity to provide a VA Form 646 over a 
period of time in excess of ten working days, but none was 
received.  As a result, the claims folders were retrieved 
from the service organization for transfer to the Board.  
According to the memo, the case was provided to the 
representative on February 8, 2005, and was to be retrieved 
on March 21, 2005.

Absent from the claims folder is any memorandum from RO 
personnel to the representative requesting completion of a VA 
Form 646, contrary to the Adjudication Procedures Manual M2-
1, part IV, paragraph 8.29.  There likewise is no indication 
that a follow up request was made after five working days 
passed, with annotation in the file as to the date of the 
follow-up.  In view of the foregoing, and as requested by the 
veteran's national representative, the case will be returned 
to the RO to address this.  

Additionally, the Board notes that the veteran, in a 
statement submitted in October 2004, indicated that he has 
received ongoing treatment for his claimed disabilities at VA 
facilities from 2000 to 2004.  The most recent VA outpatient 
records in the claims folder were requested from the VA 
facilities in Mobile, Pensacola, and Biloxi, in 1998.  In 
that same statement, the veteran also identified private 
physicians from whom he has received treatment for his 
disabilities.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all outpatient 
treatment records of the veteran since 
August 1998, from the following:  the 
Biloxi, Mississippi, VAMC; the Mobile, 
Alabama, VA Outpatient Clinic; and the 
Pensacola, Florida, VA Outpatient Clinic.  
All records obtained should be associated 
with the claims folder.

2.  The veteran should be asked to execute 
a signed authorization to release any 
pertinent records, specifically from the 
physicians identified by the veteran in his 
October 2004 written statement.  If a 
signed authorization(s) is/are received by 
the RO, efforts must then be made to secure 
from those sources any available records of 
the veteran, and such records, if obtained, 
must then be associated with the other 
evidence on file.  If no records are 
received the appellant must be informed in 
writing.

3.  The RO must obtain for inclusion in the 
claims folder any and all available 
memoranda or other data pertaining to the 
solicitation in or about February 2005 of a 
VA Form 646 from the veteran's 
representative and any follow-up thereto.  
If that evidence is not available the RO 
should document that fact in writing.

4.  Finally, the RO must readjudicate the 
issues on appeal, with consideration of the 
attempts to reopen previously denied claims 
for service connection under the applicable 
(pre-August 29, 2001) version of 38 
U.S.C.A. § 3.156(a).  If any benefit sought 
on appeal is denied, the veteran and his 
representative must be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues herein 
on appeal.  An appropriate period of time 
should then be allowed for a response, 
including obtaining a VA Form 646 from the 
veteran's local representative, before the 
record is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




